


109 HR 5706 IH: To amend part D of title IV of the Social Security Act to

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5706
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Ryan of Wisconsin
			 (for himself and Ms. Moore of
			 Wisconsin) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part D of title IV of the Social Security Act to
		  provide for the pass through of all child support collected on behalf of
		  families receiving assistance under the program of block grants to States for
		  temporary assistance for needy families.
	
	
		1.Pass through of all child
			 support collected on behalf of families receiving TANF
			(a)In
			 generalSection 457(a)(1) of the Social Security Act (42 U.S.C.
			 657(a)(1)), as amended by section 7301(b) of the Deficit Reduction Act of 2005,
			 is amended to read as follows:
				
					(1)Families
				receiving assistanceIn the case of a family receiving assistance
				from the State, the State shall—
						(A)if the assistance
				is referred to in subsection (c)(1)(A), pay the amount to the family; or
						(B)if the assistance
				is referred to in subsection (c)(1)(B)—
							(i)pay
				to the Federal Government the Federal share of the amount collected, subject to
				paragraph (3)(A) of this subsection;
							(ii)retain, or pay to
				the family, the State share of the amount collected, subject to paragraph
				(3)(B) of this subsection; and
							(iii)pay to the family
				any remaining
				amount.
							.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by
			 subsection (a) shall take effect on October 1, 2009, and shall apply to
			 payments under part D of title IV of the Social Security Act for calendar
			 quarters beginning on or after such date, and without regard to whether
			 regulations to implement the amendments are promulgated by such date.
				(2)State option to
			 accelerate effective dateNotwithstanding paragraph (1), a State may
			 elect to have the amendment made by subsection (a) apply to the State and to
			 amounts collected by the State (and the payments under such part D), on and
			 after such date as the State may select that is not earlier than October 1,
			 2008, and not later than September 30, 2009.
				
